Citation Nr: 1409571	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-38 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of carcinoma of the maxillary sinuses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded this matter for further development in February 2012.  

The Veteran initially indicated her desire to testify at a Board hearing, but withdrew her hearing request in a statement received by VA in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO.

In February 2012, the Board remanded the claim in part to schedule the Veteran for a VA examination.  The examiner was to address the cause of the Veteran's claimed disability, and in particular

a.)  the Veteran's in-service sinus/eye pressure/headache treatment, 
b.) the Veteran's theory that her in-service dental trauma contributed to her tumor growths, and 
c.) her representative's theory that the Veteran developed this carcinoma as the result of medication prescribed to treat her service-connected paranoid schizophrenia.


The resulting examination report did not address the Veteran's in-service sinus/eye pressure/headache treatment, or the theory that the Veteran developed the carcinoma as the result of medication prescribed to treat the Veteran's service-connected paranoid schizophrenia.  Further follow-up is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the file to the examiner who conducted the March 2012 VA examination of the Veteran, if available, for further consideration to address whether it is at least as likely as not that the Veteran's maxillary sinus carcinoma had its onset in or is otherwise related to service.  In doing so, the examiner should address the Veteran's in-service (1983) complaint of long standing eye pressure and headaches and related assessment of maxillary sinus tenderness; and her representative's theory that the Veteran developed this carcinoma as the result of medication prescribed to treat her service-connected paranoid schizophrenia. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

A medical opinion without examination will be sufficient in this case unless a new examination is deemed necessary by the VA medical professional authoring the opinion.

If the prior examiner is unavailable, the requested opinion should be sought from another qualified person.  

2.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative an SSOC.  Afford them the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


